TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            OFFICE OF THE ATTORNEY GENERAL

                                      State of California


                                      JOHN K. VAN DE KAMP

                                         Attorney General


                                        ------------------------------

                           OPINION                    :
                                                      :
                                of                    :
                                                      :
                 JOHN K. VAN DE KAMP                  :        No. 87-1001
                    Attorney General                   :
                                                      :        JANUARY 20, 1988
                 RODNEY O. LILYQUIST                  :
                  Deputy Attorney General             :

                       ----------------------------------------------------------------

               THE COMMISSION ON TEACHER CREDENTIALING has requested an opinion
on the following questions:

                1. When a teacher is assigned to a position that requires instruction to pupils who
are non-English speaking and the teacher delivers all or part of the instruction in a language other
than English, is the teacher required to hold a credential or certificate specifically authorizing such
other-than-English instruction?

                2. May the Commission on Teaching Credentialing continue to issue credentials and
certificates specifically authorizing other-than-English instruction?

                                            CONCLUSIONS

               1. When a teacher is assigned to a position that requires instruction to pupils who
are non-English speaking and the teacher delivers all or part of the instruction in a language other
than English, the teacher is not required to hold a credential or certificate specifically authorizing
such other-than-English instruction.

                2. The Commission on Teacher Credentialing may continue to issue credentials and
certificates specifically authorizing other-than-English instruction.

                                               ANALYSIS

               A teacher is assigned to a class in which the pupils do not speak English. Instruction
in a language other than English is thus necessary for the pupils to understand the
subject matter. The questions presented for analysis concern whether the teacher is required to have
a credential or certificate specifically authorizing other-than-English instruction and whether such
credentials or certificates may continue to be issued by the Commission on Teacher Credentialing
("Commission"). We conclude that a special credential or certificate would not be required to teach
the class but that the Commission may continue to issue such credentials and certificates.

                In analyzing these questions, we will interpret the governing statutes in reliance upon
well-established principles of statutory construction. It is a "fundamental premise that the objective
of statutory interpretation is to ascertain and effectuate legislative intent." (People v. Woodhead
(1987) 43 Cal. 3d 1002, 1007.) In determining legislative intent, we look first to the words
themselves (People v. Overstreet (1986) 42 Cal. 3d 891, 895), giving them an ordinary and
commonly understood construction (Schmidt v. Superior Court (1987) 43 Cal. 3d 1060, 1065-1066).
"[S]ignificance should be attributed to every word and phrase of a statute, and a construction making
some words surplusage should be avoided." (People v. Woodhead, supra, 43 Cal. 3d 1002, 1010.)
"[T]he various parts of a statutory enactment must be harmonized by considering the particular
clause or section in the context of the statutory framework as a whole." (People v. Black (1982) 32
Cal. 3d 1, 5.) "The legislative history of the statute as well as the historical circumstances of its
enactment may be considered in determining the intent of the Legislature." (People v. Jeffers (1987)
43 Cal. 3d 984, 993.) The Legislative Counsel's Digest has been used frequently by California courts
to discern evidence of legislative intent. (See People v. Tanner (1979) 24 Cal. 3d 514, 520; People
v. Superior Court (Douglass) (1979) 24 Cal. 3d 428, 434; Rockwell v. Superior Court (1976) 18
Cal. 3d 420, 443.)

               1. Special Credential or Certificate Requirement

              Until recently school districts operated bilingual education programs under detailed
requirements established by the Legislature. (See Ed. Code, §§ 52150-52179.)1 One of the key
components of the program was that the teachers were to meet certain qualifications unless waived
under narrowly drawn conditions. (§§ 52163, 52165, 52166, 52172, 52178; Cal. Code of Regs., tit.
5, § 4309.)   Subdivision (h) of section 52163 provides:

               "'Bilingual-crosscultural teacher' means a person who (1) holds a valid,
       regular California teaching credential and (2) holds either a bilingual-crosscultural
       certificate of proficiency or other credential in bilingual education authorized by the
       Commission for Teacher Preparation and Licensing or a bilingual-crosscultural
       specialist credential. Such a person shall be fluent in the primary language and
       familiar with the cultural heritage of limited-English-proficiency pupils in the
       bilingual classes he or she conducts. Such a person shall have a professional




   1
    All references hereafter to the Education Code are by section number only.

                                                  2.                                          87-1001

        demonstrated working knowledge of the methodologies which are necessary to
        educate effectively those pupils." (Emphasis added.)2

Based upon this definition, the Legislature required that "the school district shall provide at least one
certified bilingual-crosscultural teacher or teachers . . ." (§ 52165, subd. (a)(2)), "[a]ll teachers
providing instruction in programs . . . shall meet the criteria of subdivision (h) of Section 52163"
(§ 52166), "[t]eachers . . . who are not bilingual-crosscultural teachers . . . as defined by subdivision
(h) of Section 52163, shall not be permitted to teach in programs . . ." (§ 52172), and "[a]ll principal
teachers providing instruction in programs . . . shall be bilingual-crosscultural teachers as defined
pursuant to subdivision (h) of Section 52163 . . ." (§ 52178). These statutes thus generally required
a teacher to have a special credential or certificate to teach in a language other than English.

                The Legislature, however, has provided in section 62002.2: "The following programs
shall sunset on June 30, 1987: . . . Bilingual education." As used in this statute, "sunset" means "the
date on which specific categorical programs cease to be operative." (§ 62000.) Since the bilingual
education program is mentioned in section 62000.2, it comes under the following mandate of section
62000: "The educational programs referred to in Sections 62000.1 to 62000.5, inclusive, shall cease
to be operative on the date specified . . . ."

               While the bilingual education program has ceased to be operative under the broad
terms of these statutes, section 62002 specifies that the state funding for the program nonetheless
continues:

                 "If the Legislature does not enact legislation to continue a program listed in
        Sections 62000.1 to 62000.5, inclusive, the funding of that program shall continue
        for the general purposes of that program as specified in the provisions relating to the
        establishment and operation of the program. The funds shall be disbursed according
        to the identification criteria and allocation formulas for the program in effect on the
        date the program shall cease to be operative pursuant to Sections 62000.1 to 62000.5,
        inclusive, both with regard to state-to-district and district-to-school disbursements.
        The funds shall be used for the intended purposes of the program, but all relevant
        statutes and regulations adopted thereto regarding the use of the funds shall not be
        operative, except as specified in Section 62002.5." (See § 62000.)3

The Department of Education is required to audit the use of the state funds by the districts "to ensure
that such funds are expended for eligible pupils according to the purposes for which the legislation


   2
    Bilingual-crosscultural certificates are issued under the authority of sections 44253.5 and
44253.7 (see also § 56362.7), while credentials in bilingual education are issued under the
authority of sections 44256 and 44265 (see also § 44254). The Commission was formerly
known as the Commission for Teacher Preparation and Licensing. (§ 44203, subd. (a).)
   3
   Section 62002.5 provides that parent advisory committees and school site councils shall
continue to be established and exist in certain circumstances.

                                                   3.                                           87-1001

was originally established for such programs." (§ 62003.) Accordingly, while the bilingual
education program has ceased to be operative generally, state funds continue to be apportioned to
serve the various purposes of the program for eligible pupils.4

                What is significant here is that the Legislature has not continued the statutory
requirement for teachers to have special credentials and certificates in order to teach in a language
other than English. It has continued certain requirements (§§ 62002, 62002.5), but not the special
qualification requirements for teachers. Eligible pupils are to receive the instruction and the general
purposes of bilingual education program are to be served, but these may be accomplished with
competent teachers who do not have a special credential or certificate.

                  The purposes of the "sunset" legislation were described by the Legislature as follows:
"It is the intent of the Legislature, in enacting this act, to maintain and improve educational program
quality while providing greater flexibility at the state and local levels, and to reduce paperwork
which does not have direct education benefit." (Stats. 1983, ch. 1270, § 1.) The Legislature thus
expresses concern for program quality, local flexibility, and reduced paperwork. Clearly school
districts are encouraged to employ the best teachers for accomplishing bilingual education objectives
whether or not they have a special state credential or certificate.

                We also note that the statutory mandate for a special credential or certificate
authorizing instruction in a language other than English contained its own waiver provisions.
(§§ 52178-52178.4.) A waiver would of course no longer be necessary if the special credential or
certificate were itself no longer necessary, and section 52178.3 provides: "An extension of waivers
granted pursuant to Section 52178 shall be granted until July 1, 1987, the scheduled sunset date for
bilingual education programs prescribed by section 62000, or until any prescribed earlier date for
the sunset of these programs . . . ." Section 52178.3 is consistent with the determination that special
credentials and certificates were no longer required after July 1, 1987.

                Moreover, subsequent legislative acts demonstrate that the Legislature understood
that one effect of the "sunset" repeal of the bilingual education program was to eliminate the special
teacher qualification requirements. The Legislative Counsel's Digest for the legislative bill that
would have extended the bilingual education program stated in part:

              "Existing law, which has become inoperative, as specified, requires that all
       teachers and aides providing specified bilingual instruction meet specified criteria
       unless waived, as specified, requires that school districts certify that sufficient
       teachers and aides meeting these requirements are available, as specified, and
       authorizes the provision of instruction by personnel who do not meet these
       requirements if the principal teachers and aides providing instruction in the program


   4
    The primary goal of the bilingual education program "is, as effectively and efficiently as
possible, to develop in each child fluency in English," and in addition the program is intended to
"provide positive reinforcement of the self-image of participating students, promote crosscultural
understanding, and provide equal opportunity for academic achievement." (§ 52161.)

                                                  4.                                           87-1001

        meet certain criteria, as specified." (Legis. Counsel's Dig., Assem. Bill No. 37
        (1987-1988 Reg. Sess.), emphasis added.)

                 Besides issuing special credentials and certificates in bilingual education, the
Commission issues specialist instruction credentials or certificates in agriculture, early childhood
education, health science, mathematics, reading, and special education. (See § 44265; Cal. Code
of Regs., tit. 5, § 80048.) The Legislature has rarely required, however, that the subjects covered
by a special credential or certificate be taught by only those with the special credential or certificate.
(See, e.g., §§ 44265.5, 52450-52454, 56001.) Treating the bilingual education credentials and
certificates as no longer statutorily required to teach in a bilingual education program would thus
be consistent with the usual treatment of special credentials and certificates.

                Hence, a teacher need only have a credential or certificate authorizing instruction of
a particular subject in order to teach the subject in a language other than English.5 The school
district has the flexibility to choose the best teachers for its bilingual education program without
regard to whether a credential or certificate in bilingual education is held by every teacher. Having
a bilingual education credential or certificate does, of course, evidence that the teacher is competent,
and a school district may undoubtedly rely upon such authorizing credentials and certificates in
employing its teaching staff. All that we conclude is that competence may be established by other
criteria. The significant aspect for the Legislature as set forth in the "sunset" legislation is the results
of the program -- maintaining and improving the quality of the program through greater flexibility
and concentration of resources.

               We recognize that federal law imposes requirements on school districts and the states
in providing instruction to students with limited English language proficiency. The Educational
Opportunities Act of 1974 states in part:

               "No state shall deny equal educational opportunity to an individual on
        account of his or her race, color, sex, or national origin, by ---

                ". . . . . . . . . . . . . . . . . . . . . . .

                "(f) the failure by an educational agency to take appropriate action to
        overcome language barriers that impede equal participation by its students in its
        instructional programs." (20 U.S.C. § 1703.)

The Civil Rights Act of 1964 states in part:

                "No person in the United States shall, on the ground of race, color, or national
        origin, be excluded from participation in, be denied the benefits of, or be subjected



   5
   The Commission issues various types of credentials, including emergency credentials (§
44254), life credentials (§ 44255), and four basic kinds of teaching credentials (§ 44256).

                                                    5.                                            87-1001

       to discrimination under any program or activity receiving Federal financial
       assistance." (42 U.S.C. § 2000d.)

                While the states and local school districts have substantial latitude in choosing their
bilingual programs to meet the federal requirements (Gomez v. Illinois State Bd. of Educ. (7th Cir.
1987) 811 F.2d 1030, 1040), a district's program must have teachers who are competent in bilingual
skills and such competency must be objectively determined by the district (Castaneda v. Pickard (5th
Cir. 1981) 648 F.2d 989, 1012-1013; Keyes v. School Dist. No. 1 (D.Colo. 1983) 576 F. Supp. 1503,
1516-1517).

                 As for each state, the federal law imposes an obligation to supervise its local school
districts to ensure that the needs of students with limited English language proficiency are addressed.
(Idaho Migrant Council v. Board of Ed. (9th Cir. 1981) 647 F.2d 69, 71.) General state guidelines
in establishing and assuring the implementation of the state's programs are required. This state
responsibility includes "establishing the minimums for the implementation of language remediation
programs and enforcing those minimums." (Gomez v. Illinois State Bd. of Educ., supra, 811 F.2d
1030, 1043.)

                The ultimate goal of the federal requirements is the same as expressed by the
Legislature -- obtaining results indicating that the language barriers confronting the students are
actually being overcome. (Gomez v. Illinois State Bd. of Educ., supra, 811 F.2d 1030, 1042;
Castaneda v. Pickard, supra, 648 F.2d 989, 1010.) Such a goal may be reached even though the
teachers in the program do not have a special state credential or certificate. Indeed, a district is not
"limited to hiring only teachers who are already qualified to teach in a bilingual program" as long
as it undertakes to "improve the ability of any teacher . . . to teach effectively in a bilingual
classroom." (Castaneda v. Pickard, supra, 648 F.2d 989, 1013.) We find no indication in federal
law that a teacher's competency in bilingual skills must be established by a particular state
document.

                 In answer to the first question, therefore, we conclude that when a teacher is assigned
to a position that requires instruction to pupils who are non-English speaking and the teacher
delivers all or part of the instruction in a language other than English, the teacher is not required to
hold a credential or certificate specifically authorizing such other-than-English instruction.

               2. Continued Credential and Certificate Issuance

                Although a special credential or certificate is no longer required, may the
Commission continue to issue the special credentials and certificates in light of the Legislature's
directive that the bilingual education program "shall cease to be operative" (§ 62000) on July 1,
1987? The Legislature has also declared that "all relevant statutes . . . regarding the use of bilingual
education funds shall not be operative" except in one instance not relevant here. (§ 62002.) Are the
statutes authorizing issuance of bilingual education credentials and certificates "relevant" statutes
now rendered inoperative by the Legislature?



                                                  6.                                           87-1001

                  We believe that the authority of the Commission to issue credentials and certificates
has not been affected by the "sunsetting" of the bilingual education program. First, the school
districts are still operating the programs with funds allocated by the state. Undeniably it is necessary
that a district know which teachers are competent to teach in a language other than English, and a
bilingual education credential or certificate would so indicate.

                The purposes of the "sunset" legislation would not be served by removing the
authority of the Commission to issue special credentials and certificates. The denial of Commission
authority would not help "maintain and improve educational quality" and would not "reduce
paperwork which does not have direct education benefit." (Stats. 1983, ch. 1270, § 1.) As for the
purpose of "greater flexibility at the state and local levels," suspending Commission authority to
issue special credentials and certificates would lessen flexibility and the options available for school
districts.

                  The authority of the Commission to issue bilingual education credentials and
certificates (§§ 44253.5, 44253.7, 44254, 44256, 44265) is contained in the Teacher Preparation and
Licensing Law of 1970, also known as the "Ryan Act" (§§ 44200-44354). The bilingual education
categorical program (§§ 52150-52179) is not part of the Ryan Act. Accordingly, when the
Legislature provided that the bilingual education program was to cease being operative on July 1,
1987 (§ 62000), it was not referring to the Ryan Act or the Commission's authority to issue special
credentials and certificates. Moreover, the Ryan Act is not part of the funding provisions for the
bilingual educational categorical program. (See §§ 63000, 64000.) No bilingual education funds
are used to implement the Ryan Act. The Ryan Act and the statutes authorizing the Commission to
issue special credentials and certificates are thus not "relevant statutes . . . regarding the use of
bilingual education funds." (§ 62002.) If the Legislature had intended to remove the Commission's
authority to issue bilingual education credentials and certificates, it easily could have referred to
those statutes in the "sunset" legislation. Since the authority to issue credentials and certificates is
distinctly separate from the statutory requirements of the bilingual education program, we believe
that such express reference would be necessary to effectuate the suspension of Commission
authority.

                In answer to the second question, therefore, we conclude that the Commission may
continue to issue credentials and certificates specifically authorizing other-than-English instruction.


                                              *****




                                                  7.                                           87-1001